 

 

 

 

   

 

PUSDC SDNY |
Il pox - MEST pi
UNITED STATES DISTRICT COURT leLECTRONICALLY FILED |
SOUTHERN DISTRICT OF NEW YORK bcc # — |)
ree 2
Torr r rss s sss sss ests sss ste pare FILED, i
IN RE: 7
ORDER
TERRORIST ATTACKS ON
SEPTEMBER 11, 2001 03 MDL 1570 (GBD) (SN)

This document relates to:

Estate of John P. O'Neill, Sr. et al. v. The Republic of Iraq et al., 04 Civ. 1076 (GBD) (SN)
GEORGE B. DANIELS, United States District Judge:

On January 15, 2020, the O’Neill Plaintiffs moved this Court to award a partial final judgment,
made up of the sums of pain and suffering awards and economic loss awards, against the Islamic
Republic of Iran. (The ONeill Pls.’ Notice of Mot. for Partial Final J. II, ECF No. 5613.)'! Due toa
docketing error which appeared to indicate that the O’Neill Plaintiffs had not properly served Iran,
this Court denied Plaintiffs’ motion on February 11, 2020. (ECF No. 5923.) That order is hereby
vacated and it is hereby

ORDERED that service of process was effected upon the Iran Defendants in accordance with
28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf of
the Plaintiffs in O'Neill II, as identified in the attached Exhibit A, who are each a spouse, parent,
child, or sibling (or the estate of a spouse, parent, child, or sibling) of an individual killed in the

terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it is

 

' All citations included herein refer to documents filed in the 9/11 multidistrict litigation docket. See In re
Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN).

 
ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling, as
set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf of
the Plaintiffs in O Neill IT, as identified in the attached Exhibit B, who are each the estate of a victim
of the terrorist attacks on September 11, 2001, as indicated in Exhibit B; and it is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages for
decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B; and it is

ORDERED that Plaintiffs identified in the expert report attached as Exhibit B-1 to the
Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration’’) (and identified in Exhibit B) and
annexed hereto, are awarded economic damages as set forth in Exhibit B and as supported by the
expert report and analyses as Exhibit B-1 to the Goldman Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment interest of
4.96 percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on this
issue; and it is further

ORDERED that the remaining O’Neill Plaintiffs not appearing on Exhibits A or B, may
submit in later stages applications for damages awards, and to the extent they are for solatium or by

estates for compensatory damages or for decedents’ pain and suffering from the September 11th

 

|
:

 

 
attacks, they will be approved consistent with those approved herein for the Plaintiffs appearing on

Exhibits A and B.

The Clerk of Court is directed to close the motion at ECF No. 5613 accordingly.

Dated: February 12, 2020

New York, New York
SO ORDERED.

FEB 1 2 2020 B Dod

GEDR EH B. DANIELS
United States District Judge

 

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5613-2 Filed 01/15/20 Page 1 of 2

 

EXHIBIT A

 

 

 
 

 

TWLOL

 

 

 

aUON
JUuspI50q SWEN SWEN
INNOWY S39) “1176 oy xs | SWENASET | aay | DWEN ISIS awen sippy | WeNASHIS
WNILV10S se N3q3030
al diysuonejoy | NIWid | 4HUNIVId | gy | daLLNIVId TAN303930 | yaqaoaq | 1N30394

 

 

 

 

 

 

 

 

 

QUuapeseq 11/6 Jo awey Jse7 Aq Ayjeonaqeyd|y)

IH!ON.O OW XA

240 Z abed OZ/ST/TO Palla 2-ET9GIUeWND0q NS-GgED-0/STO-Pw-E0:T aseD

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5613-3 Filed 01/15/20 Page 1 of 2

Exhibit B

 

 

 
Case 1:03-md-01570-GBD-SN Document 5613-3 Filed 01/15/20 Page 2 of 2

EX. B to O’Neill

 

 

 

 

 

 

 

 

 

 

 

pecepent | CECEDENT | oj ecepent Feonomic Non-Econamic TOTAL Damage
. Middle Suffix Damage Damage
First Name Last Name : Amount
Name Name Amount Amount
John P. O'Neill Sr. $3,831,235 $2,000,000 $5,831,235
TOTALS $3,831,235 $2,000,000 $5,831,235

 

 

wt

 
